Exhibit 10.1
 

 
CLARK, INC.
 
RESTRICTED STOCK AGREEMENT
 


THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
April 3, 2006, between Clark, Inc., a Delaware corporation (the “Company”), and
__________________ (the “Employee”), an individual currently employed by the
Company or one of its subsidiaries or affiliates.
 
1.  Award of Restricted Stock Shares. The Company hereby awards to Employee
_____________ Restricted Stock Shares pursuant to the terms of the Clark, Inc.
Incentive Compensation Plan.
 


2.  Vesting Schedule. Subject to Sections 1, 5 6 and 7 hereof, the Employee
shall have the right to the shares of Common Stock under this Agreement as
follows:
 
(a)  as of April 3, 2007, the restrictions will lapse with respect to 25% of the
Restricted Stock Shares and such shares shall vest; and
 
(b)  as of April 3, 2008, the restrictions will lapse with respect to 25% of the
Restricted Stock Shares and such shares shall vest; and
 
(c)  as of April 3, 2009, the restrictions will lapse with respect to 25% of the
Restricted Stock Shares and such shares shall vest; and
 
(d)  as of April 3, 2010, the restrictions will lapse with respect to 25% of the
Restricted Stock Shares and such shares shall vest.
 
3.  Conversion of Restricted Stock Shares and Payment of Accumulated Dividends.
 
(a)  As soon as administratively practical following the Vesting Dates specified
in Section 2 of this Agreement, the Company shall deliver to the Employee the
number of shares of common stock of the Company (“Stock”), without restrictions,
corresponding to the vested Restricted Stock Shares (as determined under
Sections 1 and 2 above). The Stock used for this purpose may come from the
Company’s authorized but unissued shares, or from the Company’s treasury shares.
 
(b)  At or about the time that shares of Stock corresponding to vested
Restricted Stock Shares are delivered to the Employee, the Company shall also
deliver to Employee an amount in cash equal to the product of (i) the amount of
dividends paid since April 3, 2006 on each share of Stock multiplied by (ii) the
number of vested Restricted Stock Shares delivered to the Employee.
 
4.  Non-transferability. Except to the extent otherwise determined by the
Company, no Restricted Stock Shares shall be assignable or otherwise
transferable by Employee other than by will or by the laws of descent and
distribution and, unless otherwise provided by the Company, during the life of
Employee any elections with respect to Restricted Stock Shares may be made only
by Employee or Employee’s guardian or legal representative.
 
 
1

--------------------------------------------------------------------------------

 
5.  Termination of Employment.
 
(a)  Except to the extent provided in Section 6 or 7 hereof or any employment
agreement or severance agreement between Employee and the Company or any of its
subsidiaries or affiliates, the provisions of this Section 5 shall apply to
unvested Restricted Stock Shares upon Employee’s termination of employment with
the Company and all subsidiaries or affiliates of the Company (“Termination”)
for any reason.
 
(b)  In the event of Employee’s Termination before the end of the final vesting
date specified in Section 2 of this Agreement by reason of death, disability,
termination by the Company without “cause,” or a Change in Control pursuant to
Section 7 of this Agreement, restrictions on Restricted Stock Shares shall
immediately lapse and such shares shall become vested. “Disability” for this
purpose shall mean “disability” as defined under the Company’s then current
Group Long-Term disability plan. “Cause” shall have the meaning set forth in the
employment agreement applicable to Employee or, if no such employment agreement
exists shall be defined as follows:
 
(i)  any gross misconduct or gross negligence in the performance of his duties
that materially and adversely affects the Company; or
 
(ii)  a material breach of the Intellectual Property and Confidentiality
Agreement with the Company; or
 
(iii)  the intentional diversion of a material financial opportunity away from
the Company or any Clark subsidiary or affiliates; or
 
(iv)  the commission of an act of dishonesty or fraud that is of a material
nature and involves a material breach of trust with respect to the interests of
the Company; or
 
(v)  the conviction of Employee for any felony or of a crime involving moral
turpitude.
 
(c)  Unless the Committee provides otherwise, in the event of Employee’s
Termination during the vesting Period for any reason other than as provided in
Section 5(b), all unvested Restricted Stock Shares shall be canceled and
forfeited.
 
6.  Forfeiture and Clawback related to Employee Actions. Employee agrees that
if, during the term of Employee’s employment by, or service as a Director of,
the Company or a subsidiary and for a period of twelve months following the
termination of Employee’s employment, or service as a Director of, there occurs
a Forfeiture Event (as defined in clause (a) below), the consequences specified
in clause (b) below will occur.
 
 
2

--------------------------------------------------------------------------------

 
(a)  A Forfeiture Event shall have occurred if, Employee, either alone or on
behalf of any business competing with the Company or any Affiliate, directly or
indirectly (i) solicits or induces, or in any manner attempts to solicit or
induce any person employed by, or an agent of, the Company or any Affiliate to
terminate his contract of employment or agency, as the case may be, with the
Company or any Affiliate, as the case may be, or (ii) solicits, diverts, or
attempts to solicit or divert, as a supplier or customer, any person, concern or
entity which, as of the date of termination or during the one year period prior
thereto, furnishes products or services to, or receives products and services
from the Company or any Affiliate, or Employee attempts to induce any such
supplier or customer to cease being (or any prospective supplier or customer not
to become) a supplier or customer of the Company or any Affiliate. The term
“suppliers” means suppliers of goods and services that are significant to the
conduct of the business of the Company’s Pearl Meyer and Partners business unit
and customers (regardless of significance) of the Pearl Meyer and Partners
business unit.
 
(b)  If, during the twelve month period following Employee’s termination, of
employment with the Company, for any reason except termination by reason of
termination by the Company without “cause” or a Change in Control pursuant to
Section 7 of this Agreement, the Employee has been deemed to have violated the
terms of Section 6 of this Agreement or there has occurred a Forfeiture Event
under this Section 6, the Employee shall reimburse the Company for the after-tax
fair market value of the Restricted Stock Shares which were delivered to the
Employee during the prior twelve months. The Employee acknowledges the Company’s
right to recover such amounts due from any and all amounts due the Employee for
prior services as an employee. The Employee further acknowledges that they will
have no right to the further delivery of any other vested Restricted Stock
Shares which have not yet been acquired by the Employee.
 
7.  Change in Control. In the event of a Change in Control on or prior to the
end of the final vesting date specified in Section 2 of this Agreement, the
restrictions on any outstanding Restricted Stock Shares shall immediately lapse
and such shares shall immediately vest. For purposes of this Agreement, a
“Change in Control” shall be deemed to have occurred if (i) the Company becomes
a subsidiary of another corporation or entity or is merged or consolidated into
another corporation or entity or substantially all of the assets of the Company
is sold to another person, corporation, partnership or other entity; or (ii) any
person, corporation, partnership or other entity, either alone or in conjunction
with its “affiliates,” as that term is defined in Rule 405 of the General Rules
and Regulations under the Securities Act of 1933, as amended, or other group of
persons, corporations, partnerships or other entities who are not “affiliates”
but who are acting in concert, other than Employee or Employee’s family members
or any person, organization or entity that is controlled by Employee or
Employee’s family members, becomes the owner of record or beneficially of
securities of the Company that represent 33 1/3% or more of the combined voting
power of the Company’s then outstanding securities entitled to elect the Board
of Directors of the Company; or (iii) the Board of Directors of the Company or a
committee thereof makes a determination in its reasonable judgment that a
“Change in Control” has taken place. In addition, if the Company sells or
divests the subsidiary or division of the Company of which the Employee is a
part of to another person, corporation, partnership or entity, the restrictions
on any outstanding Restricted Stock Shares shall immediately lapse and such
shares shall immediately vest.
 
 
3

--------------------------------------------------------------------------------

 
8.  Withholding Tax. Employee may be subject to withholding taxes as a result of
the vesting of Restricted Stock Shares. Employee shall pay to the Company in
cash, promptly when the amount of such obligations become determinable, all
applicable federal, state, local and foreign withholding taxes that result from
such vesting. Notwithstanding the foregoing, the Company may determine to
withhold shares of Stock to pay the amount of tax required to be withheld upon
vesting of Restricted Stock Shares, unless Employee has otherwise provided for
payment of withholding taxes. Any shares of Stock so withheld will be valued as
of the date they are withheld. In no event will the value of shares withheld
exceed the required federal, state, local and foreign withholding tax
obligations as computed by the Company.
 
9.  Administration. The Restricted Stock Shares awarded by this Agreement will
be administered by the Committee, whose decisions and determinations will be
final and binding. Participation is this program does not represent a guarantee
of continued employment.
 
10.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
11.  GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.
 

 
CLARK, INC.
 
By: _____________________________________________
Name:
Title:
 
 
 
 
          ______________________________________________
[Name of Employee]
 



 
4

--------------------------------------------------------------------------------

 